DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the external" in line 8.  There is insufficient antecedent basis for this limitation in the claim. For the purposes of examination, the examiner is going to treat the claim as if it read, "an external environment of the refrigerator”

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2,768,512 to Philipp, hereinafter referred to as Philipp.
In reference to claim 1, Philipp discloses the claimed invention including:
a recessed refrigerator (20 considered a recessed refrigerator since it is capable of being recessed between cabinets or other structure, see column 1 lines 1-9 where the sides of the cabinet are described as obstructed), supported on a supporting surface (floor of the room), comprising:
 a cabinet (22), a door (28) movably disposed at a front side of the cabinet, 
a compressor compartment (32 formed in a rear lower portion of the refrigerator, see figure 2 and column 1 lines 42-46) and a compressor (52) and a heat dissipating fan (56) located in the compressor compartment (32), see figure 3, 
wherein the cabinet (22) comprising a bottom plate (58 and 38 collectively comprise the bottom plate), the bottom plate (38/58) being disposed apart from the supporting surface (floor, see column 1 lines 48-50), and the bottom plate (38/58) comprising a compressor compartment bottom plate (38) located below the compressor compartment (32), see figure 3, the compressor compartment bottom plate being formed with a main air inlet (46) and a main air outlet (48) communicating an external environment of the refrigerator with the compressor compartment (32), air from the external environment of the refrigerator, driven by the heat dissipating fan (56), entering the compressor compartment through the main air inlet (46) and then flowing to the external environment of the refrigerator through the main air outlet (48), see figure 3.
In reference to claim 2, Philipp discloses the claimed invention including:
further comprising a partition plate (70) extending downward from the bottom plate (38/58) and located between the main air inlet (46) and the main air outlet (48), see figure 3.
In reference to claim 4, Philipp discloses the claimed invention including:

In reference to claim 5, Philipp discloses the claimed invention including:
a front end of the partition plate (70) is flush with a front end of the bottom plate (38/58). See column 2 lines 1-9 where Phillips discloses that the plate 70 extends from the front to the rear of the cabinet. This disclosure in addition to the illustration of figure 2 would infer that the front end of the partition plate was flush with the bottom plate (at least 38).
In reference to claim 9, Philipp discloses the claimed invention including:
the main air outlet (48) is at least partially located below the compressor (52), see figure 2 and 3.
In reference to claim 10, Philipp discloses the claimed invention including:
the cabinet further comprises a left side plate (22 on the left side as illustrated in figure 3) at a left end of the compressor compartment (32), a right side plate (22 on the right side as illustrated in figure 3) at a right end of the compressor compartment (32), and two secondary air ports (40/42), the two secondary air ports are formed on the left side plate and the right side plate respectively, see figure 3, and communicate  the external environment of the refrigerator with the compressor compartment (32), one of the secondary air ports (40) allows external air to enter the compressor compartment (32), and the other of the secondary air ports (42) allows air to flow from the compressor compartment to the external, see figure 3.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Phillip in view of US 2005/0210884 to Tuskiewicz et al., hereinafter referred to as Tuskiewicz.
In reference to claim 3, Philipp as modified by Tuskiewicz discloses the claimed invention.
Phillip discloses that the refrigerator is supported on the supporting surface (floor) but fails to explicitly state that the partition plate (70) abuts against the supporting surface. However, Phillip does disclose that the baffle (70) is important is ensure that air flows in inlet (46) and out outlet (48), see column 2 lines 15-22. Tuskiewicz teaches that it is known in the art of refrigerators having an air inlet and outlet near a floor of the refrigerator to include a partition plate (30) between the inlet and outlet (24/26) which contacts along the floor to isolate airflow between the inlet and outlet [0032]. Tuskiewicz further teaches [0044] that the baffle 30 prevents outgoing heated air (at the second opening 26) from mixing with incoming air (at the first opening 24), as it is desirable for incoming air to not be artificially heated. One skilled in the art would recognize that it would be important to the invention of Phillip to prevent air from being communicated between the areas to the left and right of baffle (70) to keep the inlet and outlet flow completely separate to ensure that heated air from the outlet does not immediately flow into the inlet. One skilled in the art would easily understand that designing the baffle (70) to extend all the way to the floor and abut against the floor such as the baffle (30) of Tuskiewicz would ensure that air did not communicate between the left and right sides of baffle (70) and the air flows were kept separate until the air travelled all the way to the front of the cabinet before being directed into the inlet of the compressor room.  Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify the partition plate (70) of Phillip such that the partition plate (70) was sized such that it abuts against the floor in order to advantageously prevent outgoing heated air at (48) did not mix with the incoming air (at 46) and not artificially heat the incoming air.

Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Phillip in view of CN101096052 to Knopa et al. (hereinafter referred to as Knopa) provided by Applicant on the IDS filed February 28, 2020. Hereinafter reference will be made to the English language translation provided herewith.
In reference to claim 6, Philipp as modified by Knopa discloses the claimed invention.
Phillip fails to disclose a wind baffle extending downward out of the bottom plate, and the wind baffle is connected to the partition plate and located behind the main air outlet.
Knopa teaches that in the art of refrigerators having bottom machine rooms cooled via a plenum running along the bottom of the refrigerator having a partition plate (32, see figure 2) which separates a machine room inlet (38) from a machine room outlet 

    PNG
    media_image1.png
    455
    592
    media_image1.png
    Greyscale

In reference to claim 7, Philipp as modified by Knopa discloses the claimed invention.
Philipp as modified supra fails to disclose when the refrigerator is supported on the supporting surface, the wind baffle abuts against the supporting surface. However, Knopa figure 7 does teach an embodiment (figure 7) where the sides of the bottom channel (49) extend all the way to the  supporting surface (floor). This would suggest that extending the walls of the intake and outake passages to the supporting surface would produce a predictable result (i.e. ensure that air did not pass to areas behind the refrigerator). Accoridngly, it would have been obvious to one having ordinary skill in the art at the time the invention was filed, to modify Phillip such that the wind baffle abuts against the supporting surface in order to ensure that air did not pass from the outlet to behind the refrigerator due to a gap between the floor and the wind baffle.
In reference to claim 8, Philipp as modified by Knopa discloses the claimed invention.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSEY D BAUER whose telephone number is (571)270-7113.  The examiner can normally be reached on Mon; Tues; Thurs; Fri; 9-7PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CASSEY D BAUER/            Primary Examiner, Art Unit 3763